DETAILED ACTION
This non-final Office action is responsive to Applicant’s election (without traverse) of Group III (claims 11-14). Non-elected claims 1-10 stand as withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims fall within at least one of the four categories of patent eligible subject matter. The claimed invention is directed to “personalizing visitor experience at a venue” (Spec: ¶ 2) without significantly more.
Step
Analysis
1: Statutory Category?
Yes – Process (claims 11-14)
2A – Prong 1: Judicial Exception Recited?
Yes – The claims recite:
[Claim 11]	A method for providing a visitor to a non-profit venue a campaign participation opportunity based on an interaction of the visitor, comprising:
	analyzing a path of the visitor taken through the non-profit venue using a set of tracking systems;
	recording the interaction of the visitor with a specific non-profit venue exhibit associated with an ongoing campaign;
	retrieving a set of target locations and multimedia hints;
	displaying the multimedia hints;
           confirming that the visitor has arrived at at least one target location in the set of target locations; and
	conveying a reward notification to the visitor in response to each target
location that the program has confirmed as having been visited by the visitor.
[Claim 12]	wherein the confirming that the visitor has arrived at at least one target location in the set of target locations, further comprises:
	conveying a question to the visitor, wherein information for a correct
response to the question is located at the at least one target location;
	receiving an input in response to the question from the visitor;
	comparing the input in response to the question from the visitor to a correct answer; and
	verifying that the input in response to the question from the visitor matches the correct answer.
These details exemplify the abstract idea(s) of a mental process (since the details include concepts performed in the human mind, including an observation, evaluation, judgment, and/or opinion) and a method of organizing human activity (since the details include examples of commercial or legal interactions, including advertising, marketing or sales activities or behaviors, and/or business relations and managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions). 
The gathering of data, evaluation of the data, and resulting judgment(s) may be performed in the human mind and/or with the use of pen and paper. The evaluated process is related to promoting campaigns and interacting with and providing instructions to humans, which are examples of marketing or sales activities and interactions between people (i.e., organizing human activity).
The dependent claims further recite details of the aforementioned abstract ideas.
2A – Prong 2: Integrated into a Practical Application?
No – The claims recite executing a program on a mobile computing device carried by a visitor to a non-profit venue, which, when executed, performs the steps of the claimed invention. The claims also received data from and transmit data to a server and a mobile computing device. The claims generally receive, store, and/or output (e.g., display) data, which are examples of insignificant extra-solution activity.
The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment. The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s). Simply implementing the abstract idea(s) on a general-purpose processor is not a practical application of the abstract idea(s); Applicant’s specification discloses that the invention may be implemented using general-purpose processing elements and other generic components (Spec: ¶¶ 89-96).  
Claim 13 recites wherein the confirming that the visitor has arrived at at least one target location in the set of target locations, further comprises scanning a QR code using a camera wherein the camera is located in the mobile computing device; however, this is an example of a generic device being used to receive information at a high level of generality.
Claim 14 recites wherein the confirming that the visitor has arrived at at least one target location in the set of target locations, further comprises: accepting a picture of the at least one target location taken on a camera wherein the camera is located in the mobile computing device; and using image recognition to compare the picture to an image retrieved from a server. However, this is an example of generic devices being used to receive and match information at a high level of generality.
Specific technical details regarding the aforementioned operations in claims 13 and 14 are not recited and there is no ordered combination of operations of the additional elements that result in significantly more than the abstract ideas.
2B: Claim(s) Provide(s) an Inventive Concept?
No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s). Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.
MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…


	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Branscomb et al. (US 2017/0249712) in view of Ganick et al. (US 2014/0280316) in view of Official Notice.
[Claim 11]	Branscomb discloses a method for providing a visitor to a venue a campaign participation opportunity based on an interaction of the visitor (¶¶ 80-83), comprising:
	executing a program on a mobile computing device carried by a visitor to a
venue (¶¶ 80-83), which, when executed, performs the steps of:
	analyzing a path of the visitor taken through the venue using a set of tracking systems (¶ 82 – It is determined if the visitor enters geo-fences for the scavenger hunt);
	recording the interaction of the visitor with a specific venue associated with an ongoing campaign (¶¶ 63, 69-70, 80-83, 97 – A particular geo-fence may include a soccer stadium as a venue. The promotional activities are examples of campaigns);
	retrieving a set of target locations and multimedia hints from a server (¶¶ 80-83 – The back end server may send responses to a user. Hints, like “you’re getting hot” or “you’re getting colder,” may be provided to the user via the app on the user’s device);
	displaying the multimedia hints on the mobile computing device (¶¶ 80-83 – The back end server may send responses to a user. Hints, like “you’re getting hot” or “you’re getting colder,” may be provided to the user via the app on the user’s device. The screen may also changes colors to offer textual hints);
	confirming that the visitor has arrived at at least one target location in the set
of target locations (¶¶ 82-83 – The various checkpoints are example of target locations); and
	conveying a reward notification to the visitor in response to each target
location that the program has confirmed as having been visited by the visitor (¶ 97 – Rewards may be provided for accessing “positions inside geo-fences”; ¶ 83 – A promotion reward may be provided when a user performs a desired activity. Providing a clue to reach the next location of a scavenger hunt may also be viewed as a reward).
	Branscomb does not explicitly disclose that the venue is non-profit or that the visitor interacts with a specific non-profit venue exhibit. However, like Branscomb, Ganick provides location-based mobile services and applications to facilitate scavenger hunts, but Ganick also explicitly discloses integration of the scavenger hunt in a museum or gallery setting and users may be sent on specific pathways and to see recommended exhibits to allow for a more personalized experience (Ganick: ¶ 352). Ganick also allows for the patron engagement information to be reported to a server (Ganick: ¶ 353). While Ganick does not explicitly state that the museum or gallery is a non-profit venue, the fact that the venue is non-profit is a mere non-functional descriptive label for the venue within the scope of the claims and, thus, the phrase “non-profit” does not serve to patentably distinguish the claimed invention over the prior art. Nevertheless, Ganick discloses scavenger hunts in a museum. Official Notice is taken that it was old and well-known in the art that many museums are non-profit institutions. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Branscomb such that the venue is non-profit and such that the visitor interacts with a specific non-profit venue exhibit in order to encourage campaigns at locations that thrive on more interest from the public. Non-Profit venues, such as ones similar to Ganick’s disclosed museums and galleries, would benefit from attracting more visitors to their exhibits by raising their profiles in the public eye. For non-profit venues, bringing in more visitors would have allowed Branscomb’s invention to be useful in adapting its scavenger hunt campaign as a promotion across a wider range of venues, thereby increasing the usefulness and appeal of Branscomb’s invention. Furthermore, applying Branscomb’s campaign and scavenger hunt to different fields of use would have yielded predictable and expected results and the adaptation to different fields of use would have been well within the technical capability of those skilled in the art, thereby rendering the substitution of one venue and venue-specific attraction for another (like an exhibit) obvious before Applicant’s effective filing date.
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Branscomb et al. (US 2017/0249712) in view of Ganick et al. (US 2014/0280316) in view of Official Notice, as applied to claim 11 above, in view of Talbot (US 2018/0253576).
[Claims 12-14]	Branscomb does not explicitly disclose:
[Claim 12]	wherein the confirming that the visitor has arrived at at least one target location in the set of target locations, further comprises:
	conveying a question to the visitor, wherein information for a correct
response to the question is located at the at least one target location;
	receiving an input in response to the question from the visitor via the mobile
computing device;
	comparing the input in response to the question from the visitor to a correct
answer received from the server; and
	verifying that the input in response to the question from the visitor matches
the correct answer received from the server;
[Claim 13]	wherein the confirming that the visitor has arrived at at least one target location in the set of target locations, further comprises scanning a QR code using a camera wherein the camera is located in the mobile computing device;
[Claim 14]	wherein the confirming that the visitor has arrived at at least one target location in the set of target locations, further comprises:
	accepting a picture of the at least one target location taken on a camera wherein the camera is located in the mobile computing device; and
	using image recognition to compare the picture to an image retrieved from a
server.
	Talbot discloses that a user may verify attendance at a site at which s/he is to perform work. The user may verify that s/he has arrived at the appropriate location and has completed the assigned tasks by scanning a 2-D barcode, which may be a QR code, to open a web page that presents the user with a task list and a number of questions to be completed (Talbot: ¶¶ 112, 122-124). The user uses a portable digital device with a digital camera that takes a picture of the QR code (Talbot: ¶ 122). Verifying completion of scavenger hunt tasks and/or check-ins at specific locations is analogous to performing work tasks and check-ins at work sites. Taking a picture of the QR code to open the appropriate web page suggests that the image of the QR code is recognized by the server as matching an image corresponding to information used by the browser to open the appropriate web page. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Branscomb:
[Claim 12]	wherein the confirming that the visitor has arrived at at least one target location in the set of target locations, further comprises:
	conveying a question to the visitor, wherein information for a correct
response to the question is located at the at least one target location;
	receiving an input in response to the question from the visitor via the mobile
computing device;
	comparing the input in response to the question from the visitor to a correct
answer received from the server; and
	verifying that the input in response to the question from the visitor matches
the correct answer received from the server;
[Claim 13]	wherein the confirming that the visitor has arrived at at least one target location in the set of target locations, further comprises scanning a QR code using a camera wherein the camera is located in the mobile computing device;
[Claim 14]	wherein the confirming that the visitor has arrived at at least one target location in the set of target locations, further comprises:
	accepting a picture of the at least one target location taken on a camera wherein the camera is located in the mobile computing device; and
	using image recognition to compare the picture to an image retrieved from a
server
in order to take advantage of readily available technology (such as verifying responses to questions, scanning a QR code, validating the QR code as corresponding to a known image to open a web page) to provide additional verification means for proving that visitors participating in a scavenger hunt campaign truly visited the targeted venues. Talbot shows that either of the disclosed verification technologies could have been easily substituted for or used to enhance Branscomb’s scavenger hunt task and location verification for the scavenger hunt participants since all of these technological applications are examples of ubiquitous mobile device capabilities. The capability to substitute one verification technology for another was well within the technical capability of those skilled in the art and such a substitution would have yielded predictable and expected results before Applicant’s effective filing date.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Azpitarte et al. (US 2018/0189714) – Uses a QR code to verify that a technician performed an assigned task on equipment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733. The examiner can normally be reached M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683